Citation Nr: 1546246	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a compensable evaluation for pseudofolliculitis barbae.

2. Entitlement to a compensable evaluation for atopic dermatitis, upper trunk and legs.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from a  March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, then transferred to the RO in Los Angeles.  
One the issues on appeal, service connection for a back disorder, was granted by March 2013 rating decision.  It is no longer before the Board.  

A Travel Board hearing was held in July 2015, and the hearing transcript is on file.  The Veteran's records are now encompassed entirely in the Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Another VA examination is required because the Veteran alleges his condition worsened since the last exam in 2012, and also, to evaluate the Veteran during a period of "flare-up "of symptoms.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (noting that skin disorders are often are cyclical in manifestation and subject to remission and recurrence).  Current VA treatment records also should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, from August 2008 onwards, and associate these records with the VBMS electronic case file.  

2. Then schedule the Veteran for a VA dermatological examination.  It is important that the examination               take place during a period of flare-up of symptoms             (preferably, during flare-up of both service-connected pseudofolliculitis barbae, and atopic dermatitis) (if at all possible).  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with the latest materials for evaluation of skid disorders.  

The examiner should consider the Veteran's assertion that at times he used systemic antibiotics to treat symptoms.  This should be verified if possible by review of the records or to the extent possible by any other means.

3. Then review the claims file.  If any of the directives of this remand have not been implemented, take corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Readjudicate the claims on appeal based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and an opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2015).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

